DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 9-13, 15-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. US 2015/0203787.
	Lei et al teaches a microcapsule comprising a polyfunctional monomer, [0009] and [0030].  The claimed pentaerythritol triacrylate is specifically mentioned at [0030].  The claimed acid and/or ester comonomer is taught at [0029].  The difference between this teaching and the claimed invention is the claimed species of polyfunctional monomer, pentaerythritol triacrylate, is not exemplified.  This species of monomer is specifically identified in [0030].  The examples use ethylene glycol dimethacrylate and hexandiol dimethacrylate as the polyfunctional monomer.  As stated, the claimed pentaerythritol triacrylate is specifically mentioned at [0030].  Here, the ethylene glycol dimethacrylate and hexandiol dimethacrylate and pentaerythritol triacrylate are taught as alternative species.  One is motivated to select the claimed pentaerythritol triacrylate as the species of polyfunctional monomer as an alternative to the exemplified ethylene .
Claims 14 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. US 2015/0203787 ion view of Mistry et al US2013/0302392.
 	Lei et al does not specifically teach a redox initiator selected from di(4-
tertobutylcyclohexyl) peroxydicarbonate. However, Mistry teaches a process of preparing hydrogel microcapsules wherein the initiator is a thermal or redox initiator selected from di(4-tertbutylcyclohexyl) peroxydicarbonate [0067].
	Regarding claim 20, Mistry further teaches a consumer care composition according to claim 16, wherein the home care composition (para [0040]: ‘homecare
& cleaning products’) is a hard surface cleaner (para [0107]: hard surface cleaners’).
Response to Arguments

Applicant’s claim amendments and arguments, filed 10/12/21, with respect to the rejection(s) of claim(s) 1, 2, 6, 7, 9-13, 15-19 and 21 under 35 USC 102a1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, these claims remain unpatentable under 35 USC 103 as obvious.   
Regarding the 103 rejection, applicant's arguments filed 10/12/21 have been fully considered but they are not persuasive.
Applicant continues to argue the claimed core shell microcapsule as distinct from the hydrogel taught in Lei et al. This is not persuasive.  Again, applicant is using Lei et al’s description of two types of microcapsule as a distinguishing point. While Lei et al discusses two types of microcapsules this is not evidence of one type being patentably 
Applicant then argues that the claimed polyfunctional monomer provides unexpected results that rebut a prima facie case of obviousness.  Specifically, the comparative showing in the specification does not represent the closest prior art teaching.  The art teaches the ethylene glycol dimethacrylate and hexandiol dimethacrylate as polyfunctional monomers.  Applicant comparative examples do not use these monomers but rather butanediol dimethacrylate.  It is further unclear that the alleged unexpected results are commensurate in scope with the claims.
Applicant then argues that Lei et al does not specifically teach a redox initiator selected from di(4-tertobutylcyclohexyl) peroxydicarbonate. Further, while Mistry teaches a process of preparing hydrogel microcapsules wherein the initiator is a thermal or redox initiator selected from di(4-tertbutylcyclohexyl) peroxydicarbonate [0067], it is 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MULCAHY whose telephone number is (571)272-1107. The examiner can normally be reached Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwen Blackwell can be reached on 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Peter D. Mulcahy/           Primary Examiner, Art Unit 1762